Citation Nr: 1627684	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  99-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to recognition of K.B-C., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

2.  Entitlement to service connection for a back disability, claimed as lumbar paravertebral radiculitis.  

3.  Entitlement to service connection for a balance disorder, claimed as vertigo, to include as secondary to the service-connected bilateral hearing loss.

4.  Entitlement to an initial compensable rating for bilateral hearing loss. 

5.  Entitlement to an initial rating in excess of 30 percent for tension headaches.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

The matter of entitlement to service connection for a back disability claimed as lumbar paravertebral radiculitis comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection.  In August 2004, the Board remanded the issues of service connection for a back disability for further development.  In a June 2007 decision, the Board subsequently denied service connection for, inter alia, a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In May 2008, the Court issued an Order that remanded the issue to the Board for action in compliance with a Joint Motion for Partial Remand.  Thus, the Board remanded the claim again in June 2009.  It has been returned to the Board for adjudication.  

The matter of entitlement to service connection for vertigo and entitlement to recognition of K.B-R., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years come before the Board on appeal from a February 2012 rating decision by the San Juan, Puerto Rico, RO.  The Veteran filed a Notice of Disagreement (NOD) in February 2012 and the RO issued a Statement of the Case (SOC) in February 2015.  The Veteran filed a timely VA 9 in April 2015.  

The matter of entitlement to an initial compensable rating for bilateral hearing loss comes before the Board on appeal from an October 2009 rating decision by the San Juan, Puerto Rico, RO, which granted the claim of service connection and assigned a noncompensable rating.  The Veteran filed a timely NOD in December 2009.  The RO issued a SOC in November 2011 and the Veteran submitted a timely VA 9 in December 2011.  The RO issued a Supplemental SOC in December 2015.  

The matter of entitlement to an initial rating in excess of 30 percent for tension headaches comes before the Board on appeal from an August 2012 rating decision by the San Juan, Puerto Rico, RO, which granted the claim of service connection and assigned a 30 percent rating.  The Board recognizes that the NOD was submitted in September 2015, which is outside the required timeframe for a timely NOD.  However, a review of the file reveals that the Veteran's rating decision notice letter was issued in September 2014.  Thus, given the delay in notifying the Veteran of his grant of service connection, the NOD is deemed timely.  

The issue of entitlement to an initial rating in excess of 30 percent for tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2015 statement, the Veteran withdrew his appeal concerning entitlement to recognition of K.B-C., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

2.  The most probative evidence of record shows that the Veteran's back disability, claimed as lumbar paravertebral radiculitis, was not manifested during, or as a result of, active military service.

3.  The most probative evidence of record shows that the Veteran's balance disorder, claimed as vertigo, was not manifested during, or as a result of, active military service or any service-connected disabilities.

4.  The Veteran's hearing loss has been no worse than level II hearing loss in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to recognition of K.B-C., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria establishing entitlement to service connection for back disability, claimed as lumbar paravertebral radiculitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The requirements for establishing service connection for a balance disorder, claimed as vertigo, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in August 2004, September 2005, October 2005, May 2007, February 2008, February 2010, December 2011, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, with regard to the Veteran's initial rating claim, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's balance disorder, respiratory disorder, as well as determining the severity of his bilateral hearing loss disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Additionally, the RO substantially complied with prior remand instructions, which included providing an updated VA examination concerning the Veteran's claim of entitlement to service connection for a back disability.  The examination was conducted and has been deemed to be adequate for purposes of deciding the claim on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2015). 

In a November 2015 statement, the Veteran stated that he wished to withdraw his pending appeal of entitlement to recognition of K.B-C., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.  The Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2015).  As the Veteran has withdrawn his appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue.  Accordingly, the issue of entitlement to recognition of K.B-C., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is dismissed.

III.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  In this case, though the Veteran has been diagnosed with a low back condition, he has not been diagnosed with arthritis or any other disability that would qualify as "chronic" under 38 C.F.R. § 3.309(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  38 C.F.R. § 3.310(b) (2015).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

a.  Back disability claimed as lumbar paravertebral radiculitis

A review of the service medical records shows the Veteran was treated for low back pain during service in January 1969 and March 1969.  Objective findings were normal at the veteran's October 1969 discharge examination.

A VA examination from July 1972 did not show a low back condition.  VA treatment records from 1985 show that the Veteran complained of back pain in 1985 and that a diagnosis of L5-S1 radiculopathy was made in February 1985.  

At a personal hearing in September 1999, the Veteran testified that he had had back problems while on active duty and that he was treated immediately after discharge at a VA hospital.  He also reported that he has had the problems from service until the time of his hearing.

Private treatment records from 2002 show that the Veteran complained of and received treatment for low back pain in January and February 2002.  

In June 2004, a private physician submitted a statement indicating that he had treated the Veteran since February 2000, including for back pain.  

The Veteran underwent a VA spine examination in June 2005.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's back condition was not caused by his military service.  The examiner supported that conclusion by noting that the claims folder did not contain evidence of treatment for a low back condition for "several years after active service." 

Two letters were received from a private physician, Dr. D.M., that discussed the Veteran's back condition, which he described as "HNA L4 L5 and Radiculopathy L5-S1."  In one of the letters, the physician even opined that the Veteran's back condition was caused by an accident he suffered in Vietnam.  The physician indicated that the Veteran had incurred a fracture and that he had complained of pain in his waist and numbness and loss of strength in his leg.  The physician opined that the condition was bound with the accident that the Veteran suffered in Vietnam.  

A VA opinion was provided in December 2009.  At that time, the examiner noted the Veteran's medical history, including the letter by Dr. D.M. indicating that the physician had treated the Veteran due to L4-L5 HNP and left L5 radiculopathy and that he rendered an opinion that the condition was intimately related to a fall in Vietnam where the Veteran had sustained a fracture.  The examiner noted that it was not clear that Dr. D.M. had reviewed the claims fiel and that there was no mention of a fracture to the spine in the service medical records.  The examiner further noted that the Veteran had X-rays done in service in January 1969, which showed normal findings with no evidence of a fracture.  The examiner noted that when the private physician rendered his opinion, the physician relied on the Veteran's reports that he had fallen and sustained a compression fracture in Vietnam, which was not supported by the medical evidence.  Thus, the examiner found that the 1998 private opinion was erroneous because it was based on incidents that had not been objectively documented in the service medical records.  The examiner further noted that the private physician did not render an opinion on the likeliness of a probability (i.e. at least as likely as not).  

The examiner found that, according to the medical certificate and two letters by Dr. D.M., the onset of the low back condition was 1972, several years after active service.  The examiner further noted that the examination in July 1972 was silent for a low back condition.  The examiner found that the onset of the low back pain per the medical records in the claims file was 1984.  Besides the medical certificate from Dr. D.M., the examiner found that there were no objective medical records from the year 1972 to show treatment for a low back condition.  In 1984, he noted, the Veteran had X-rays done, and a lumbar muscle spasm was noted.  The etiology of the low back condition, according to the examiner, was L4-L5 HNP with radiculopathy at L5-S1 and lumbar paravertebral radiculitis.  The examiner provided the opinion that there is no evidence in the claims file of treatment due to the low back condition for several years after active service.  The examiner found that this indicated that the condition of the lumbar spine in service was acute and transitory and resolved with the military treatment given.  He thus opined that the current low back condition is not at least as likely as not related to service.

The Veteran was once again evaluated by a VA physician in December 2011. It was his opinion that the veterans current low back condition is not at least as likely as not related to military service as he only went to sick call on 2 occasions due to low back pain and on neither occasions did he had a radicular process. His separation exam was silent towards a low back condition, pointing out that condition in service was acute and transitory and resolved with military treatment given at that time. The
criteria for chronicity or continuity of treatment was not establishedsince there were no evaluation or treatment due to a low back condition up to several years after service. Further, there is no documented fall in service to establish a etiological relationship with service and the actual low back condition.
  
The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records show that the Veteran was diagnosed with a low back condition, to include lumbar paravertebral radiculitis.  However, upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back disability is related to his military service.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this regard, the Board finds the December 2009 and December 2011 VA examination reports and opinions to be highly persuasive to the issue at hand and places more weight on the conclusions reached by the VA examiners than the private physician Dr. D.M.  

The VA examiners possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The December 2009 and December 2011 VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinions are shown to have been based on a review of the Veteran's claims file, and they are accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported back problems during service and post-service treatment records showing an absence of any chronic low back pain beginning during service or for many years thereafter.  

In this case, although the examiner did not specifically outline why he discounted the Veteran's lay testimony, it can be inferred from the extensive examination reports, which include a discussion of the Veteran's assertions that the examiner took into account all relevant facts and information in making his determinations.  The lay statements were recorded during the examination.  However, the examiner ultimately concluded that the Veteran's low back disability was not related to service.  The examiner also provided very detailed explanation as to why the current back disability is less likely than not related to the period of service.  The examiner noted each issue or complaint related to the Veteran's back in service and noted that even the private opinion, provided in 1998, indicated that the Veteran had not been seen until several years after service.  The examiner also specifically outlined that the Veteran's account of what had occurred in Vietnam was not documented in the service medical records, and he noted that the private physician had not made clear whether he had examined the claims file and service medical records, which tended to refute the Veteran's claims.  Finally, the examination reports specifically noted that the probative value of the private opinion from Dr. D.M. was less because it had been based on the Veteran's reports that were not consistent with the service treatment records.  The Board further notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In the case at hand, the Board finds that the Veteran's service treatment records tend to affirmatively rebut the Veteran's suggestion that he incurred a chronic back disability in service, and the examiner also used that information in forming his opinion.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiner in December 2009 and December 2011, taken together, provide a solid discussion of the Veteran's contentions, the objective medical history of his low back pain, and thorough rationales that have sound reasoning and conclusions.  

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his low back condition, to include lumbar paravertebral radiculitis, is related to his period of active service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the specific issues in this case, the diagnosis of a back condition, to include lumbar paravertebral radiculitis, and the likelihood that the current back condition is related to his period of service, fall outside the realm of common knowledge of a lay person.  Significantly, determining the diagnosis or precise etiology of the Veteran's back condition, to include lumbar paravertebral radiculitis is not a simple question, as there are conceivably multiple potential causes of musculoskeletal disabilities and factors affecting the etiology of a back condition.  Ascertaining the diagnosis and etiology of back condition involves considering multiple factors and knowledge of how those factors interact with the mechanics of the spine.  In this case, the facts are complex enough that the Veteran's intuition about the diagnosis and cause of his back condition is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to December 2009 and December 2011 VA opinions.  

The Board finds that the preponderance of the evidence indicates that the Veteran's low back condition, claimed as lumbar paravertebral radiculitis not related to his period of service.  Accordingly, service connection is not warranted for a back condition, to include lumbar paravertebral radiculitis on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

b.  Balance disorder, to include as secondary to service-connected bilateral hearing loss 

The Veteran seeks service connection for a balance disorder, claimed as vertigo, which he contends is secondary to his service-connected bilateral hearing loss.  The evidence does not show and the Veteran does not contend that this condition was incurred during his period of active duty service.  

An examination was provided in March 2010 regarding the Veteran's claims of dizziness and vertigo.  The examiner conducted several tests.  The gaze test was normal, the sinusoidal tracking test revealed abnormal irregular traces.  The horizontal saccade test and the vertical saccade test revealed that the Veteran overshoots and undershoots.  The optokinetic test showed a symmetrical response for the left and the right.  The spontaneous nystagmus test and positional tests showed down beating vertical nystagmus.  The examiner noted that the Dix-Hallpike tests could not be performed due to the Veteran's chronic back pain.  The caloric test showed that a reduced caloric response was found of the left ear.  The right ear had a 69 percent response and the left had a 31 percent response and the difference of 38 percent fell outside the normal limits.  The examiner noted that the eye fixation failed to decrease the caloric nystagmus to less than 50 percent of the maximum slow wave velocity for all calorics.  The examiner explained that the results were indicative of the presence of a lesion within the central vestibular system.  The examiner noted that the Veteran's ambulating was affected by his condition. 

A separate examination was provided in March 2010 regarding the etiology of the claimed condition.  The examiner noted the Veteran's bilateral hearing loss and noted that the Veteran complained he could not walk freely because of his recurrent dizziness.  The examiner noted that neoplasm of the ear was not present.  The examiner found that there was no auricle deformity; he also noted that the external canal, tympanic membrane, tympanum, and mastoids were normal.  The examiner noted that the Veteran complained of disturbance in balance.  There was no active ear disease or infections; no suppuration, effusion, or aural polyps were present.  The examiner noted that the VNG reported reduced caloric response of the left ear, which may be indicative of the presence of a lesion within the central vestibular system.  The examiner opined that the Veteran's claimed vertigo is less likely as not caused by or the result of the patient's high frequency hearing loss.  Most likely, the examiner noted, it is of "central origin" as indiciated by the VNG.       

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records show that the Veteran complained of dizziness and vertigo and that the examinations revealed a likely cause of the Veteran's balance problems.  The Board will next address the question of whether the evidence demonstrates the incurrence of vertigo in service or whether such disability is related to the Veteran's service-connected bilateral hearing loss.

The Board places great probative weight on the March 2010 VA examiner's examination report and opinion.  The examiner possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The VA examiner provided an adequate rationale in determining that the Veteran's current vertigo was less likely as not caused or related to his period of active service, to include his service-connected hearing loss.  The opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinions and supporting rationale.  

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his balance disorder, claimed as vertigo, is related to his service-connected hearing loss.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case, the diagnosis of the disorder affecting his balance, the impact of acoustic trauma and bilateral hearing loss on balance issues, and the likelihood that the acoustic trauma or bilateral hearing loss is related to vertigo and balance problems, fall outside the realm of common knowledge of a lay person.  Significantly, determining the diagnosis or precise etiology of the Veteran's vertigo and balance problems is not a simple question, as there are conceivably multiple potential causes of balance problems and factors affecting the etiology of the condition.  Ascertaining the diagnosis and etiology of orthostatic hypotension involves considering multiple factors and knowledge of how those factors interact with the mechanics of balance.  In this case, the facts are complex enough that the Veteran's intuition about the diagnosis and cause of his balance problems is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to March 2010 VA opinions.  

The Board finds that the preponderance of the evidence indicates that the Veteran's vertigo and balance problems are not related to his period of service or to his service-connected bilateral hearing loss.  Accordingly, service connection is not warranted for vertigo or balance problems on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Initial Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss.  Such disability has been rated under Diagnostic Code 6100 as noncompensable since January 2008.

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 

Under 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz , Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran was afforded a VA audiological examination in September 2009.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
45
LEFT
20
20
25
35
45

The pure tone average was 31.25 dB in the right ear and 31.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss, normal to moderate.  The Veteran reported that the effect of his condition on his daily activities and occupational functioning were that he had difficulty following instructions and hearing difficulty; the Veteran reported increased tardiness, difficulty following group conversations, and interference with the enjoyment of the TV and radio.   

Applying the results from the September 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a VA audiological examination in October 2015.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
50
50
LEFT
30
35
35
45
40

The pure tone average was 43 dB in the right ear and 39 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran reported that the effect of his condition on his daily activities and occupational functioning was that he needed to use hearing aids to be able to communicate with others; he stated that it was worse in noisy situations.   

Applying the results from the October 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

Both the September 2009 and October 2015 VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include both an audiogram and a speech audiometry examination, they are more probative.  The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2014); see also Fenderson, supra. 

The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during this appeal.  Accordingly, an initial compensable evaluation for bilateral hearing loss is not warranted on this basis.

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The VA examiners considered the impact of the Veteran's hearing loss on his daily activities and occupational functioning and found no significant functional effects.  Because the examination reports include a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any additional functional effects at any point during his appeal.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the rating for this disorder inadequate at any time period on appeal.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Thun, 22 Vet. App. at 115.  As demonstrated by the evidence of record, the Veteran's hearing loss disability was manifested by Level II hearing acuity in the both ears at worse.  See 38 C.F.R. § 4.85, Table VI.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate.  A compensable rating is provided for certain audiological findings for bilateral hearing loss, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations awarded are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the Veteran is currently in receipt of a TDIU since April 2015.  However, the evidence does not show, and the Veteran does not contend, that his hearing loss disability rendered him unable to obtain and maintain substantially gainful employment.  Indeed, during the Veteran's VA examinations, the examiners found that the Veteran may have some limitations caused by his bilateral hearing loss; however, his functional impairment was not so great as to inhibit his ability to obtain and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to recognition of K.B-C., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is dismissed.

Entitlement to service connection for a balance disorder, claimed as vertigo, to include as secondary to the service-connected bilateral hearing loss, is denied.  

An initial compensable rating for bilateral hearing loss is denied.


REMAND

In September 2015, the Veteran filed a NOD regarding the 30 percent initial rating assigned for the initial grant of service connection for tension headaches.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Significantly, however, to date, the AOJ has not issued a SOC in response.  Thus, the Board is required to remand the matter for issuance of a Statement of the Case addressing the issue.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case regarding the issue of entitlement to an initial rating in excess of 30 percent for tension headaches, and advise him of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


